                        1       PATRICK H. HICKS, ESQ., Bar # 004632
                                SANDRA KETNER, ESQ., Bar # 8527
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                        5
                                Attorneys for Defendant
                        6       WENDY'S OF LAS VEGAS, INC.

                        7

                        8                                          UNITED STATES DISTRICT COURT
                        9                                              DISTRICT OF NEVADA
                     10

                     11         LATOY JOHNSON,
                                                                               Case No. 2:18-cv-02267-RFB-NJK
                     12                               Plaintiff,
                                                                               STIPULATION FOR DISMISSAL WITH
                     13         vs.                                            PREJUDICE; ORDER

                     14         WENDY'S OF LAS VEGAS, INC. a
                                Foreign Corporation and DOES 1 through
                     15         20, inclusive; ROE CORPORATIONS, 1
                                through 20, inclusive,
                     16
                                                      Defendants.
                     17

                     18                 IT IS HEREBY STIPULATED by and between Plaintiff LATOY JOHNSON and Defendant

                     19         WENDY’S OF LAS VEGAS, INC., by and through their respective counsel, that pursuant to Rule

                     20         41(a)(1) of the Federal Rules of Civil Procedure, all claims and all parties herein are hereby

                     21         dismissed with prejudice.

                     22         ///

                     23         ///

                     24         ///

                     25         ///

                     26         ///

                     27         ///

                     28         ///
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway   FIRMWIDE:162446122.1 029931.1016
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1               Each party will bear its own costs and attorneys' fees. All appearing parties have signed this

                        2       Stipulation, and there are no remaining claims or parties. No trial date has been set in this case.

                        3       Dated: March 4, 2019                           Dated: March 4, 2019
                        4

                        5       /s/Patrick W. Kang                             /s/Sandra Ketner
                                PATRICK W. KANG                                PATRICK H. HICKS, ESQ.
                        6       KYLE R. TATUM                                  SANDRA KETNER, ESQ.
                                KANG & ASSOCIATES                              LITTLER MENDELSON, P.C.
                        7
                                Attorneys for Plaintiff                        Attorneys for Defendant
                        8       LATOY JOHNSON                                  WENDY’S OF LAS VEGAS, INC.
                        9
                                                                            ORDER
                     10
                                                                              IT IS SO ORDERED:
                     11

                     12                                                      ________________________________
                                                                              UNITED STATES
                                                                             RICHARD         DISTRICT JUDGE
                                                                                        F. BOULWARE,    II
                     13
                                                                             UNITED   STATES DISTRICT JUDGE
                                                                              DATED: ____________________________
                     14
                                                                              DATED this 5th day of March, 2019.
                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27
                     28
LITTLE R MEND ELSO N, P .C .                                                     2.
        Attorneys At Law
  3960 H oward Hughes Parkway   FIRMWIDE:162446122.1 029931.1016
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
